DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because the language “produces as information” (l. 4) is unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scilingo (US 2020/0355527 A1).
1, Scilingo discloses a flow meter (fig. 1), comprising: a rotating structure (27), having a shaft (26), a rotating element (76), and a magnetic element (28); wherein the rotating element (76) can be driven by a fluid in a pipeline (33) to rotate around the shaft (vane 76 of turbine wheel 27 is driven to rotate around shaft 26 by a fluid in pipe section 33; ¶ [0086]), the magnetic element (28) is arranged on the rotating element (76) with two magnetic poles parallel to a tangent line of rotating circle of the rotating element (at least the two magnets 28, and their magnetic poles, are parallel to a vertically disposed tangent line of a rotating circle of vane 76; fig. 27); a sensing element (15a, 15b), separated from the rotating structure by a distance (fig. 27), and comprising a first sensing unit (15a) and a second sensing unit (15b), which respectively senses a magnetic field of the magnetic element (28) in a first direction and a second direction to generate a first magnetic field component signal and a second magnetic field component signal (sensors 15a and 15b sense a magnetic field of magnets 28 in first and second directions to generate first and second magnetic field component signals; ¶ [0105]); and a processing circuit (160), connected to the sensing element (15a, 15b), and generating an angle of the rotating structure according to the first magnetic field component signal and the second magnetic field component signal (controller 106 is connected to sensors 15a and 15b and determines a rotational speed and rotational direction of turbine wheel 27, which includes an angle, according to the first and second magnetic component signals; ¶¶ [0105-0107]).
Regarding claims 2 and 4-6, Scilingo discloses wherein the number of the rotating elements (76) is plural (external vane set 76 may consist of two vanes; ¶ [0012]), and each of the rotating elements (76) is provided with the magnetic 
Regarding claims 7 and 8, Scilingo discloses a communication module (167) connected to the processing circuit (160), and transmitting the angle of the rotating structure (27) to a monitoring device (170) in a wired or wireless manner (controller 160 may communicate wired or wirelessly with a smartphone, tablet, or computer; ¶ [0116]), wherein the monitoring device  (computer) generates the angular velocity of the rotating structure by calculating the angular variation of the rotating structure at two time points, and generates the flow rate of the fluid based on the angular velocity of the rotating structure and cross-sectional area of the pipeline (a computer .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scilingo (US 2020/0355527 A1).
Regarding claim 3, Scilingo discloses the invention as set forth above.
Although Scilingo does not explicitly show the first and second sensor directions are perpendicular to each other, it teaches that sensors 15a and 15b may be disposed in any position around turbine wheel, other than 180 degrees (¶ [0102]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Scilingo with the sensing units at varying positions around the turbine wheel, including 90 degrees, as it would allow the flowmeter to .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “when the magnetic field intensity is higher than the upper bound, the processing circuit produces as information of abnormal external magnetic field interference; when the magnetic field intensity is lower than the lower bound, the processing circuit produces an information that the rotating structure is damaged” in combination with the remaining claim elements as recited in claim 9.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funabiki (JP 2020-101497 A) is cited for its disclosure of a flowmeter with a rotatable vane (23) that has magnet portions detected by magnetic sensors (figs. 7 and 8).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852